United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NORTH FLORIDA/SOUTH GEORGIA
VETERANS HEALTH SYSTEM,
Gainesville, FL, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)
)

Docket No. 19-0935
Issued: September 29, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On March 29, 2019 appellant filed a timely appeal from October 26, 2018 and February 25,
2019 merit decisions and a November 20, 2018 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP).1 The Clerk of the Appellate Boards assigned Docket
No. 19-0935.
On November 17, 2017 appellant, then a 42-year-old nurse, filed an occupational disease
claim (CA-2) alleging that she developed complex regional pain syndrome (CRPS) of the left
shoulder due to factors of her federal employment, including repetitive typing, pulling, pushing,
and lifting. She indicated that on August 25, 2016 she experienced acute left upper extremity pain
with discoloration of the left hand, was later admitted to the hospital for testing, and was diagnosed
with CRPS.

1

Appellant timely requested oral argument pursuant to section 501.5(b) of the Board’s Rules of Procedure.
20 C.F.R. § 501.5(b). By order dated July 21, 2020, the Board exercised its discretion and denied the request, finding
that the arguments on appeal could adequately be addressed based on the case record. Order Denying Request for
Oral Argument, Docket No. 18-0558 (issued July 21, 2020).

OWCP had previously accepted appellant’s claim for a cervical and lumbar sprain under
OWCP File No. xxxxxx705, sustained on January 31, 2011 when she was struck by a door on her
left scapula, which she claims has also contributed to the development of CRPS. Appellant also
had prior claims for a March 27, 2009 left shoulder injury under OWCP File No. xxxxxx299. She
alleged that those injuries also contributed to the development of CRPS.
In support of her claim, appellant provided a June 28, 2017 report by Dr. Carolina Mejia
Otero, a Board-certified internist and rheumatologist, who noted appellant’s history of multiple
occupational left shoulder injuries and diagnosed possible CRPS of the left upper extremity. She
also submitted a series of reports from Dr. Jorge L. Baez, a physiatrist, dated from February 14,
2011 to August 21, 2013, diagnosing cervical spine conditions and left shoulder tendinitis.
By decision dated January 22, 2018, OWCP denied the claim, finding that the evidence of
record has not established the alleged employment factors. It concluded, therefore, that the
requirements had not been met to establish an injury as defined by FECA.
On January 30, 2018 appellant requested reconsideration. She clarified that the sudden
recrudescence of CRPS in her left upper extremity on August 25, 2016 occurred without an
identifiable injury.
By decision dated May 16, 2018, OWCP modified the January 22, 2018 decision to accept
the alleged factors of federal employment, as well as a diagnosed medical condition. However, it
denied the claim finding that causal relationship was not established.
On May 23, 2018 appellant requested reconsideration. She provided an April 30, 2018
report by Dr. John C. Charnas, Board-certified in occupational medicine, who noted her history of
CRPS subsequent to occupational left upper extremity injuries in 2007, 2009, and 2011.
Dr. Charnas reported appellant’s account of a severe increase of CRPS symptoms that day after a
patient leaned on her left shoulder. Appellant also submitted a May 1, 2018 report by Dr. Otero,
who opined that appellant met the diagnostic criteria for CRPS of the left upper extremity based
on objective clinical signs and a history of the 2007 occupational injury.
By decision dated October 26, 2018, OWCP denied modification of its prior decision.
On November 1, 2018 appellant requested reconsideration, contending that the claimed
CRPS was caused by repeated employment injuries to the left shoulder as claimed under OWCP
File No. xxxxxx299 and OWCP File No. xxxxxx705.
By decision dated November 20, 2018, OWCP denied appellant’s request for
reconsideration.
On November 28, 2018 appellant requested reconsideration.
She submitted a
November 27, 2018 report by Dr. Otero, who opined that appellant’s April 2006, March 2009, and
January 2011 occupational injuries led to CRPS of the left upper extremity.
By decision dated February 25, 2019, OWCP denied modification.

2

The Board has duly considered the matter and finds that the case is not in posture for
decision.
OWCP’s procedures provide that cases should be combined where correct adjudication
depends on cross-referencing between files and where two or more injuries occur to the same part
of the body.2 Under OWCP File No. xxxxxx705, OWCP accepted a January 31, 2011 employment
incident in which a door struck appellant’s left scapula, resulting in accepted cervical and lumbar
strains. Appellant alleged that the accepted January 31, 2011 incident and March 27, 2009 left
shoulder injury claimed under OWCP File No. xxxxxx299 resulted in CRPS of the left upper
extremity. Additionally, OWCP found in its February 25, 2019 decision under the present claim
that adjudication of appellant’s claim required a review of contemporaneous medical records
addressing appellant’s prior left upper extremity injuries. On that basis, for a full and fair
adjudication, the claims in OWCP File Nos. xxxxxx707, xxxxxx299, and xxxxxx705 should be
combined.
Under its procedures, OWCP has determined that cases should be combined where a new
injury case is reported for an employee who previously filed an injury claim for the same part of
the body and where correct adjudication depends on cross-referencing between files.3 This will
allow OWCP to consider all relevant claim files in developing this occupational disease claim.4
Accordingly, the Board will remand the case to OWCP to combine the case records for
OWCP File Nos. xxxxxx707, xxxxxx299, and xxxxxx705 along with any other claim files OWCP
determines should be combined. Following this and such development as deemed necessary,
OWCP shall issue a de novo merit decision on appellant’s claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000).
3

Id. at Chapter 2.400.8(c)(1); D.F., Docket No. 20-0354 (issued August 4, 2020); C.C., Docket No. 14-1576 (issued
March 9, 2015).
4

Id.

3

IT IS HEREBY ORDERED THAT the January 7, 2019, November 20, and October 18,
2018 decisions of the Office of Workers’ Compensation Programs are set aside and the case is
remanded to OWCP for further proceedings consistent with this order of the Board.
Issued: September 29, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

4

